Case 1:20-cv-00292-JJM-LDA Document 14 Filed 11/20/20 Page 1 of 3 PageID #: 350




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 ALBERT AFFONSO on behalf of himself
 and all others similarly situated,                         Civil Action
                                                            No. 20-cv-00292-JJM-LDA
                             Plaintiff,

         vs.

 PAWTUCKET CREDIT UNION,

                             Defendant.



                                   NOTICE OF SETTLEMENT

        Plaintiff Albert Affonoso (“Plaintiff”) and Defendant Pawtucket Credit Union

(“Defendant”), by and through their undersigned counsel, hereby notify the Court that they have

reached an agreement in principle to resolve this matter. The settlement will be on an individual

basis. Under the settlement, absent class members will not release any of their claims regarding

the issues raised in this lawsuit; only Plaintiff will release his claims. The Parties expect to be in a

position to file a voluntary dismissal within thirty (30) days. In light of the foregoing, the Parties

respectfully request that the case be stayed and all current deadlines be suspended.



Dated: November 20, 2020


                                                /s/ Peter N. Wasylyk
                                                Law Offices of Peter N. Wasylyk
                                                (RI Bar No. 3351)
                                                1307 Chalkstone Avenue
                                                Providence, RI 02908
                                                Telephone: (401) 831-7730
                                                Facsimle: (401) 861-6064
                                                Email: pnwlaw@aol.com




                                                   1
Case 1:20-cv-00292-JJM-LDA Document 14 Filed 11/20/20 Page 2 of 3 PageID #: 351




                                    Jeffrey D. Kaliel (pro hac vice to be filed)
                                    Sophia Gold (pro hac vice to be filed)
                                    KALIEL PLLC
                                    1875 Connecticut Ave., NW, 10th Floor
                                    Washington, D.C. 20009
                                    (202) 350-4783
                                    jkaliel@kalielpllc.com
                                    sgold@kalielpllc.com

                                    Taras Kick
                                    THE KICK LAW FIRM
                                    815 Moraga Drive
                                    Los Angeles, CA 90049
                                    Telephone: (310) 395-2988
                                    Email: taras@kicklawfirm.com


                                    Attorneys for Plaintiff and the Putative Class


                                    /s/ Steven E. Snow
                                    Steven E. Snow (#1774)
                                    Partridge Snow & Hahn, LLP
                                    40 Westminster St., Suite 1100
                                    Providence, RI 02903
                                    (401) 861-8215
                                    (401) 861-8210 (fax)
                                    ssnow@psh.com


                                    Attorneys for Defendant Pawtucket Credit Union




                                       2
Case 1:20-cv-00292-JJM-LDA Document 14 Filed 11/20/20 Page 3 of 3 PageID #: 352




                                CERTIFICATE OF SERVICE




       I hereby certify that on November 20, 2020, I electronically filed this Notice of Settlement.
This filing will be sent by e-mail to all Attorneys of Record by operation of the Court’s Electronic
Filing as indicated on the Notice of Electronic. This document is available for viewing and
downloading from the Court’s Electronic Case Filing System.




                                             /s/ Peter N. Wasylyk__________________
                                             Peter N. Wasylyk (RI Bar No. 3351)
                                             Law Offices of Peter N. Wasylyk
                                             1307 Chalkstone Avenue
                                             Providence, RI 02908
                                             Tel: 401-831-7730
                                             Fax: 401- 861-6064
                                             E-Mail: pnwlaw@aol.com




                                                 3
